Citation Nr: 1750531	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2017.  The Board notes that his wife, D.M., was present as a witness.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is causally related to service. 

2. The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is causally related to service.


CONCLUSIONS OF LAW

1. Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

 2. Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Service Connection

In general, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include bilateral hearing loss or tinnitus.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 (2016) need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304 (2016); Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.

The Veteran asserts that his current bilateral hearing loss disability was incurred during service as a result of noise exposure, while working in his military occupational specialty (MOS) as trumpet player in a 75 piece band in the U.S. Army.  In addition, he asserts that he fired weapons without hearing protection daily.  The Veteran received a sharpshooter badge.  

With regard to the Veteran's claimed noise exposure in service, the Board finds that his MOS is consistent with his report of the work he performed as a trumpet player.  In addition, the Board finds that his sharpshooter badge is consistent with his report of firing weapons during service.  Consequently, the Board concludes that the Veteran had noise exposure while on active duty.

The Board acknowledges that the service treatment records do not demonstrate that the Veteran had hearing loss as defined in 38 C.F.R. § 3.385 during service.  Consequently, a VA examination with a medical opinion was obtained.

In February 2013, the Veteran was afforded a VA examination for his bilateral hearing loss and tinnitus claims.  The Veteran reported noise exposure in service.  The Veteran denied recreational noise exposure, but stated that following service he worked various jobs including working as a musician.  The VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of military noise exposure.  The examiner stated that this was because review of service treatment records demonstrated that auditory thresholds did not shift during service.  

In February 2017, the Veteran testified at a Travel Board hearing regarding his claims.  Specific to his bilateral hearing loss claim, the Veteran stated that he was exposed to constant noise without any hearing protection.  He said that he was exposed to loud noises while on the firing range and as a member of a 75 piece band.  He reported that he would spend about 5 or 6 days per week, on average 6 hours per day playing in the band.  After service, the Veteran said he played in a few bands over the years but they were mostly 3 and 4 piece country bands and a few rock and roll bands.

In contrast to the February 2013 VA examiner's opinion, in March 2017, the Veteran's private physician opined that the Veteran's hearing loss was at least as likely as not due to the Veteran's noise exposure during military service.  The private physician diagnosed the Veteran with noise effects on inner ear, bilateral, sensorineural hearing loss, bilateral, and tinnitus, bilateral.  She stated that noise exposure for the Veteran was very significant with his MOS and he was routinely exposed to high levels of very loud sound as trumpets and other similar wind instruments have very loud sound pressure levels which cause damage to the inner ear.  

After considering all the evidence of record, the Board finds that it is at least in equipoise that the Veteran's current bilateral hearing loss is related to the noise exposure he incurred during his period of active duty.  There is both negative and positive evidence.  Although the VA examiner provided a negative medical opinion, the reliance solely on no evidence of hearing loss shown in service renders the medical opinion insufficient since hearing loss does not need to be shown in service for service connection to be established.  Hensley, supra.  Finally, the private audiologist stated that the Veteran's bilateral hearing loss is consistent with noise exposure and the evidence of record shows noise exposure in service.  The Board notes that the Veteran reported playing in some bands after service, but finds that this participation was infrequent and consisted of much smaller bands than in service.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for his bilateral hearing loss is warranted.  See 38 C.F.R. § 3.102.

In conclusion, the Board resolves reasonable doubt in the Veteran's favor that his current bilateral hearing loss is related to his noise exposure during his active duty service.  Service connection for bilateral hearing loss is, therefore, granted.

Tinnitus

The Veteran further contends that service connection is warranted for tinnitus. 

First, the Board finds competent evidence that the Veteran currently suffers from tinnitus.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Here, the Veteran's reports of chronic and ongoing tinnitus are well-documented throughout the record, including in the Veteran's February 2013 VA examination report and February 2017 hearing transcript.  

Further, the Board finds competent evidence of in-service noise exposure, for those reasons set forth above.  The Veteran indicated at his February 2017 Board hearing that the ringing in his ears has persisted since service.  

Finally, the Board notes that there are again conflicting nexus opinions of record.  The February 2013 VA examiner opined that it is not likely that the Veteran's tinnitus is causally related to service, and cited to the same rationale provided in support of his negative nexus opinion for hearing loss.  In contrast, the March 2017 private physician's opinion asserted a nexus between the Veteran's tinnitus and service by noting that the Veteran's history of tinnitus associated with noise exposure and coupled with hearing loss, suggested noise trauma as a more likely cause.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for his tinnitus is warranted.  See 38 C.F.R. § 3.102.

In conclusion, the Board resolves reasonable doubt in the Veteran's favor that his current tinnitus is related to his noise exposure during his active duty service.  Service connection for tinnitus is, therefore, granted.


ORDER


1. Entitlement to service connection for bilateral hearing loss is granted.

2. Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


